J-S24001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 S.T.-E.                                  :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 A.T.                                     :
                                          :
                     Appellant            :   No. 1532 MDA 2017


              Appeal from the Order Entered September 20, 2017,
               in the Court of Common Pleas of Dauphin County,
                   Domestic Relations at No(s): 0630 DR 09.


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

CONCURRING STATEMENT BY KUNSELMAN, J.:                 FILED JULY 16, 2018

        I join the majority memorandum in its entirety, but I write separately

to address the health insurance issue for the parties’ daughter who is over age

18.     Although the majority finds that Father waived his argument on this

issue, I would affirm the trial court even if the argument was not waived.

Generally, parents are not required to support an adult child.      Marino v.

Marino, 601 A.2d 1240 (Pa. Super. 1992). However, a parent may be liable

for the support of a child, who is 18 years of age or older, when the child is

physically or mentally disabled, unemployable or otherwise unable to support

himself. 23 Pa. C.S.A. § 4321(3); Hanson v. Hanson, 625 A.2d 1212, 1214

(Pa. Super. 1993).
J-S24001-18


      To determine if an order of support for an adult child is appropriate, the

test is whether the child is physically and mentally able to engage in profitable

employment and whether employment is available to the child at a supporting

wage. Heitzman-Nolte v. Nolte, 837 A.2d 1182 (Pa. Super. 2004). Here,

there was no testimony about the eldest daughter’s employment, or the need

for continued financial support from Father. However, testimony indicated

that the eldest child suffers from serious mental health issues and has been

receiving treatment with providers permitted under her prior insurance with

Father.   N.T., 9/20/17 at 9-10.      Although testimony indicated that the

daughter was able to obtain medical assistance through welfare (ACCESS),

this insurance did not cover her mental health providers. Id. Moreover, the

health insurance under Father’s plan is available to daughter at no cost to him.

Since it appears that the eldest daughter was not capable of obtaining her

own medical insurance, except as provided by the state, and she was able to

obtain insurance at no cost through her Father’s plan, I believe the trial court

properly ordered Father to provide this coverage.          See Kotzbauer v.

Kotzbauer, 937 A.2d 487 (Pa. Super. 2007) (affirming trial court’s order

requiring father to provide no-cost health insurance to daughter, who was

over age 18, when daughter suffered from serious health conditions and was

unable to provide her own insurance).

      This Court has previously held that “a parent is only called upon to

support an adult child to the extent the child cannot aid him or herself.”


                                      -2-
J-S24001-18


Crawford v. Crawford, 633 A.2d. 155, 161 (Pa. Super. 1993). Here, the

parties’ daughter cannot provide for her health insurance, which she needs to

cover the cost of her mental health treatment. Moreover, Father can provide

his daughter this benefit through his employer at no cost to him, until his

daughter reaches age 26. Under these facts, even if the issue was not waived,

I would find no error or law or abuse of discretion on the part of the trial court

for requiring Father to provide this coverage.




                                      -3-